          Case 1:19-vv-01712-UNJ Document 48 Filed 05/19/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1712V
                                        UNPUBLISHED


    JAIME LEHMAN,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: April 16, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On November 4, 2019, Jaime Lehman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Table injury – Shoulder Injury Related
to Vaccine Administration (SIRVA) – as a result of his November 8, 2017 influneza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On April 15, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Case 1:19-vv-01712-UNJ Document 48 Filed 05/19/21 Page 2 of 2




Specifically, Respondent indicates that he has

      has reviewed the petition and medical records filed in this case and has
      concluded that compensation is appropriate because petitioner meets the
      criteria for a presumed SIRVA, as defined by the Vaccine Injury Table.
      Specifically, petitioner had no history of pain, inflammation or dysfunction in
      his left shoulder; his pain occurred within 48 hours of receipt of an
      intramuscular vaccination; his pain and reduced range of motion were
      limited to the shoulder in which the vaccine was administered; and no other
      condition or abnormality was identified to explain his symptoms. 42 C.F.R.
      § 100.3(a), (c)(10); 42 U.S.C. § 300aa-13(a)(1)(B).

 Id. at 4. Respondent further agrees that “the statutory six-month sequela requirement
has been satisfied. See 42 U.S.C. § 300aa-11(c)(D)(I). Therefore, based on the record
as it now stands, petitioner has satisfied all legal prerequisites for compensation under
the Vaccine Act.” Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
